UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1403


LARISSA BRIGITTE CARMELLE MBALLA BOUBA NEE JOSEPH,

             Petitioner,

v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: March 20, 2018                                            Decided: July 24, 2018


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Petition denied by unpublished opinion. Judge Wilkinson wrote the opinion, in which
Judge Agee joined. Chief Judge Gregory wrote a dissenting opinion.


ARGUED: John Franklin Hester, Jr., MCCOPPIN & ASSOCIATES, P.A., Cary, North
Carolina, for Petitioner. Christina Petersen Greer, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Richard Andrew
McCoppin, MCCOPPIN & ASSOCIATES, P.A., Cary, North Carolina, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Terri J. Scadron, Assistant Director,
Corey L. Farrell, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
WILKINSON, Circuit Judge:

      Larissa Brigitte Carmelle Mballa Bouba née Joseph, an Apostolic Christian of

Haitian parentage from the Central African Republic, sought asylum, withholding of

removal, and protection under the Convention Against Torture based on her fear of ethnic

and religious persecution in her home country. An immigration judge found her

testimony credible, but concluded that corroborating evidence was necessary to grant her

requests and ordered her removed. The Board of Immigration Appeals dismissed Mballa

Bouba’s appeal. We deny her petition for review.

                                           I.

      Mballa Bouba is a native and citizen of the Central African Republic. Because her

parents were from Haiti, Mballa Bouba’s appearance is unlike other Central Africans.

Her husband is also a member of a minority ethnic group. Both Mballa Bouba and her

husband are Apostolic Christians.

      Roughly 80% of Central Africans are Christians, but only 10% are Apostolic.

Between 10% and 15% of Central Africans are Muslims. Séléka is a predominantly

Muslim militia group that has killed Christians in the Central African Republic. Although

now formally disbanded, Séléka participated in a civil war that lasted from 2012 to 2014.

Some of its members remain active, mostly in northern and eastern areas of the country.

      In March 2013, Mballa Bouba says Séléka fighters entered her neighborhood to

attack local men, causing her husband to flee. In November, Mballa Bouba says two

armed, uniformed men shouted at her to stop praying. She believed they were members

of Séléka and interpreted their words as a threat. She was not harmed, but immediately

                                           2
called her husband to discuss the incident. About one week later, French forces expelled

Séléka fighters from the area. Mballa Bouba and her family then fled to Cameroon, where

they registered as refugees and settled in a refugee camp.

       In January 2014, Mballa Bouba’s father died in North Carolina. She obtained a

visitor visa to attend his funeral, and entered the United States on February 7. She

remained here after the visa expired on August 6. Mballa Bouba’s husband and four of

her children continued to live in a refugee camp in Cameroon, where she spoke to them

regularly by phone.

       On August 18, Mballa Bouba applied for asylum, withholding of removal, and

protection under the Convention Against Torture. Her application expressed concern that

she would be killed by Séléka members were she to return to the Central African

Republic. She received an asylum interview the following month.

       A year after she filed for asylum, the Department of Homeland Security initiated

removal proceedings against Mballa Bouba for overstaying her visa. She appeared before

an Immigration Judge on June 1, 2016, and argued she was eligible for asylum on the

protected grounds of race, nationality, religion, and particular social group. Mballa Bouba

explained that she is “not ethnically alike to any group in Africa”; that “she is perceived

as foreign by the local populace” because her parents were Haitian; that she is an

Apostolic Christian; and that she is a member of a particular social group in the Central

African Republic because she is a “Christian woman of non-CAR descent” and “married

to a CAR northerner.” A.R. 323, 327.



                                             3
      The IJ denied Mballa Bouba’s requests and ordered her removed. Although he

found her testimony credible, he noted that Mballa Bouba “produced no evidence

regarding why the Séléka sought to harm her or that [the uniformed men] were in fact

Muslim Séléka rebels,” and therefore “deem[ed] corroborating evidence necessary.” A.R.

59-60. Given that Mballa Bouba’s husband experienced two of the alleged incidents

supporting Mballa Bouba’s application and knew about the third, the IJ said it was

“reasonable to expect [Mballa Bouba] to obtain an affidavit from” him. A.R. 61. The IJ

also determined that Mballa Bouba did not establish past persecution or a sufficient

likelihood of future persecution. He noted that the majority of Central Africans are

Christian, and that religiously motivated violence has been contained to certain parts of

the country.

      Mballa Bouba appealed to the Board of Immigration Appeals. The BIA adopted

the IJ’s reasoning. It concluded that Mballa Bouba “did not sufficiently corroborate her

claim because she failed to submit evidence from her husband who was privy to the

events in question,” as well as that “the harm experienced by [Mballa Bouba] did not rise

to the level of persecution, and that she failed to show she could not reasonably relocate

to avoid future harm.” A.R. 4.

      This petition for review followed. Where the BIA has adopted the reasoning of an

IJ, we review both opinions. See Singh v. Holder, 699 F.3d 321, 327 (4th Cir. 2012). We

disturb only those legal conclusions that are “manifestly contrary to the law and an abuse

of discretion,” and must consider underlying factual findings “conclusive unless any



                                            4
reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4).

                                            II.

       We first consider whether requiring Mballa Bouba to produce corroborating

evidence from her husband was “manifestly contrary to the law and an abuse of

discretion.” 8 U.S.C. § 1252(b)(4).

       Under the Immigration and Nationality Act, the Attorney General has discretion to

grant asylum to a noncitizen who is unable or unwilling to return to his home country

“because of persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.” 8

U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A). Under the REAL ID Act, “when a trier of fact

is not fully satisfied with the credibility of an applicant’s testimony standing alone, the

trier of fact may require the applicant to provide corroborating evidence ‘unless the

applicant does not have the evidence and cannot reasonably obtain the evidence.’” Singh,
699 F.3d at 329 (citing 8 U.S.C. § 1158(b)(1)(B)(ii)).

       Withholding of removal is mandatory where an applicant establishes that “it is

more likely than not that [he] would be subject to persecution” on account of a protected

characteristic. INS v. Stevic, 467 U.S. 407, 429-30 (1984). Protection under the

Convention Against Torture requires a showing “that it is more likely than not that [the

applicant] will be tortured if removed to the proposed country of removal and, second,

that this torture will occur at the hands of government or with the consent or

acquiescence of government.” Turkson v. Holder, 667 F.3d 523, 526 (4th Cir. 2012)

                                             5
(citing 8 C.F.R. § 1208.16(c)(2)). Because the “more likely than not” standards for

withholding of removal and the Convention Against Torture impose a higher barrier to

relief, an applicant who has failed to meet the well-founded fear standard for asylum is

not entitled to the other protections. See Anim v. Mukasey, 535 F.3d 243, 252-53 (4th Cir.

2008).

         The IJ’s decision to require corroborating evidence from Mballa Bouba’s husband

was not an abuse of discretion. 1 An applicant for asylum bears the burden of establishing

eligibility, and “even for credible testimony, corroboration may be required when it is

reasonable to expect such proof and there is no reasonable explanation for its absence.”

Lin-Jian v. Gonzales, 489 F.3d 182, 191-92 (4th Cir. 2007). Mballa Bouba testified that

her husband witnessed two of the incidents serving as the basis for her application, and

she spoke to him about a third incident soon after it occurred. He was therefore a

reasonable source of corroboration for her claims. Mballa Bouba, however, “did not




         1
        Petitioner continues to bear the burden of establishing eligibility for asylum and
the question, on which we owe the trier of fact substantial deference, is whether that
burden has been satisfied.

       In this regard, the dissent mentions prior cases that found affidavits from family
members insufficient as a form of evidence. Diss. Op. at 17 (“[I]nsistence on a letter from
her husband is at odds with our established precedent, which has repeatedly questioned
the value of family member affidavits.”). Each of the cases cited by the dissent involve an
agency’s refusal to credit these affidavits, not the use of such material to support
testimony that was already credited. In fact, this argument cuts against the dissent’s
position, since it suggests the IJ was willing to accept lesser forms of corroboration than
may be common.


                                            6
submit an affidavit or any other form of statement” from her husband, “nor did she

explain that [he was] unable to provide such a statement.” A.R. 61.

       On appeal, Mballa Bouba argues that she could not “reasonably obtain” a written

affidavit from her husband because he lives in a refugee camp in Cameroon. But because

she had testified that she regularly spoke to her family by phone, the IJ concluded that it

would not be unreasonably difficult for her to ask him to write a letter in support of her

application. There is no evidence in the record to suggest that Mballa Bouba’s husband

did not have access to supplies or mail service in the refugee camp. To the contrary,

Mballa Bouba submitted her visa application while living in Cameroon.

       In sum, we cannot say that the IJ and the BIA’s determinations were “manifestly

contrary to the law and an abuse of discretion.” The request for corroborating evidence is

therefore not grounds for granting the petition.

                                             III.

       We next consider whether “any reasonable adjudicator would be compelled to

conclude” that Mballa Bouba established past persecution or a well-founded fear of

future persecution. 8 U.S.C. § 1252(b)(4).

       The INA does not define persecution. However, our precedents establish that

“[p]ersecution involves the infliction or threat of death, torture, or injury to one’s person

or freedom, on account of” a statutorily protected characteristic. Li v. Gonzales, 405 F.3d
171, 177 (4th Cir. 2005). Persecution does not include all threats, but only those “threats

to life, confinement, torture, and economic restrictions so severe that they constitute a

threat to life or freedom” itself. Singh, 699 F.3d at 332.

                                              7
       Mballa Bouba argues that the record compels the conclusion that she suffered past

persecution. She describes experiencing a “day of dread” when her husband hid from

Séléka fighters, a “nonverbal death threat” from uniformed men who yelled at her to stop

praying, and fleeing from her neighborhood to escape religiously motivated violence.

Opening Br. of Petr. at 13. While we do not make light of these events, a reasonable

adjudicator could conclude that they did not amount to persecution. Mballa Bouba and

her family were not confined, injured, or tortured. She was “unable to clearly articulate

how she identified these specific [uniformed] men as Muslims,” nor did she provide any

evidence beyond her own assumption that they actually threatened her safety or life. A.R.

63. Without more, a bare request to stop praying does not compel the conclusion that

Mballa Bouba was persecuted within the meaning of the INA. 2

       Where an applicant for asylum has not proved past persecution, she must establish

a subjectively genuine and objectively reasonable fear of future persecution. See INS v.

Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987). 3 An applicant must also show that it


       2
         The dissent urges us to adopt the view of some of our sister circuits that “having
to practice religion underground to avoid punishment is itself a form of persecution.”
Diss. Op. at 22. Adopting such a position, however, would still require us to rely on
Mballa Bouba’s specific religious practices, which the IJ found to be uncorroborated.
A.R. 64 (“The Court finds that [the] evidence is insufficient to corroborate Respondent’s
involvement in the Apostolic Christian denomination.”).
       3
        The dissent argues that the IJ applied the wrong legal standard, which requires a
reasonable probability of persecution, and instead improperly required the petitioner to
show that persecution was “more likely than not.” Diss. Op. at 24 (quoting INS v.
Cardoza-Fonseca, 480 U.S. 421, 449 (1987)). As the IJ explained, however, a well-
grounded fear of persecution requires “a reasonable probability [of] being singled out
individually for persecution or that there is a pattern or practice of persecuting similarly
(Continued)
                                             8
would be unreasonable to relocate within her country to avoid harm. See 8 C.F.R.

§ 1208.13(b)(2)(ii).

       Substantial evidence supports the IJ and BIA’s determination that Mballa Bouba

did not establish a sufficient likelihood of future persecution, and that she could

reasonably relocate to avoid harm. The Central African Republic’s civil war has ended.

Although religious tensions persist, “violence between Christians and Muslims mainly

occurs in the Northeastern part of the country.” A.R. 65. Central Africans who fled are

returning. The country’s population is still overwhelmingly Christian. One of Mballa

Bouba’s daughters remains in the Central African Republic, and the record does not

suggest she has suffered persecution on account of her Christianity.

       Mballa Bouba contends that Séléka could reemerge to gain power or that an influx

of foreign fighters could shift the balance of power in her country. At bottom, these

arguments are too speculative to serve as a basis for rejecting the factual findings of the IJ

and BIA. Because a reasonable adjudicator could conclude that Mballa Bouba has not

established a well-founded fear of future persecution in the Central African Republic, the

petition for review is

                                                                                   DENIED.




situated individuals.” A.R. 66. The dissent selects quotes from later in the opinion to
suggest otherwise, but the IJ clearly stated and applied the proper legal rule.


                                              9
GREGORY, Chief Judge, dissenting:

       Larissa Brigitte Carmelle Mballa Bouba (née Joseph) sought refuge in the United

States from the violent sectarian conflict that has overrun her home in the Central African

Republic (CAR). Despite finding her credible, an Immigration Judge (IJ) and the Board

of Immigration Appeals (BIA) denied her asylum claim because she did not produce an

affidavit from her husband, who lives in a refugee camp in Cameroon. And despite

uncontroverted evidence showing that she suffered persecution on behalf of her religious

practice, both the IJ and the BIA found that she had not stated a claim for asylum.

Because the majority affirms these erroneous conclusions, I respectfully dissent.



                                            I.

       The majority’s brief background summary neglects several key facts that, properly

addressed, reveal the merit of Mballa Bouba’s asylum claim. Because both the IJ and the

BIA found Mballa Bouba to be credible, and because neither the Government nor the

majority have presented any reason to doubt her credibility, we must presume that

everything Mballa Bouba testified to is true. 8 U.S.C. § 1158(b)(1)(B)(iii).

                                            A.

       In November 2012, the Séléka—a loose coalition of primarily Muslim armed

groups, bolstered by Chadian and Sundanese mercenaries, A.R. 500—began taking over

the north and center of CAR. A.R. 141, 223, 255, 500, 526, 552. In March 2013, the

Séléka overran the capital and staged a coup. A.R. 255. Séléka leader Michel Djotodia

installed himself as President, suspended the constitution, and dissolved parliament. Id.

                                            10
Djotodia officially disbanded the Séléka in September 2013, but the “formal dismantling

of the Seleka had no meaningful impact on their activities.”        A.R. 526.     Instead,

“[d]issolution of the Seleka was only symbolic,” allowing Djotodia to “distance himself

from the crimes committed by combatants over whom he had lost control.” A.R. 552 &

n.3.

       During Djotodia’s ten-month reign, “the Seleka were responsible for massacres,

extrajudicial executions, rape, torture, and looting, as well as massive burning and

destruction of villages.” A.R. 526. According to Amnesty International, “the Christian

community bore the brunt of the Séléka’s oppressive rule.” Id.; see A.R. 500 (“[B]y the

time the Séléka came to power, many Christians noticed that they were being targeted

while Muslims were being spared.”).       Even after official disbandment, the Séléka

“continued to carry out vicious attacks on Christian civilians and their property at every

opportunity,” while armed members of the Muslim community “carried out brutal and

large scale sectarian attacks on Christian civilians.” A.R. 538–43. For example, in early

December 2013, the Séléka attacked the Christian population in the capital Bangui,

killing some 1,000 people. A.R. 527. Tens of thousands of Christians relocated to

Bangui’s international airport after being driven out of their homes. A.R. 506–07. A

month later, dozens of Christian civilians were killed in small towns in northwest CAR.

A.R. 538–43.

       In retaliation and in defense, the “mostly Christian anti-balaka militias began

carrying out armed operations” against Muslim civilians and the Séléka. A.R. 292, 526.

According to Amnesty International, the violence against Muslims has risen to the level

                                           11
of ethnic cleansing. A.R. 524. By April 2014, Muslims were almost completely expelled

from Bangui. A.R. 501.

      After state authority collapsed under his rule, Djotodia stepped down in early 2014

and was replaced by an interim president. A.R. 141, 527. The Séléka and the Anti-

Balaka signed a ceasefire in mid-2014, but the violence did not end and both sides have

violated its terms. A.R. 223, 288. Clashes between the Séléka and the Anti-Balaka, and

between the Christian and Muslim communities, continued—including a resurgence of

killings in Bangui in late 2015. A.R. 142, 151, 266–86. According to the U.S. State

Department, the killings are “often reprisal in nature.” A.R. 143; see also A.R. 244

(discussing reprisal attacks in March 2016). As a result, CAR is functionally divided into

two: “The Séléka rebel movement, together with the local Muslim population (consisting

of mainly Chadian and Sudanese migrant descent and Fulani Mbororo herdsman)

continue to dominate the north and east of the country, while the anti-Balaka holds sway

in the south and west.” A.R. 288. As of May 2016, “around six thousand people ha[d]

been killed and a quarter of the population ha[d] been displaced, with more than four

hundred thousand refugees and three hundred thousand internally displaced persons.”

A.R. 223.

                                           B.

      Mballa Bouba is a native CAR citizen of Haitian origin. A.R. 354. She is married

to Constant Mballa Bouba, a CAR native and citizen from the northern part of the

country. A.R. 129, 355. Mballa Bouba and her husband have five children, and she also

has one daughter from a prior relationship. A.R. 355. Mballa Bouba’s marriage license

                                           12
and passport lists her and her husband’s professions as “missionaries.” A.R. 370, 413–

15.

      Mballa Bouba is an Apostolic Christian; religion and prayer are a major part of her

life. A.R. 355. In her most recent home in the Lakaouanga neighborhood of the capital

Bangui, she had a detached prayer room where she and her family “would pray quite

frequently and boisterously during the week.” Id. Sometimes she and her family would

pray all day or all night, and there were “times that any passer-by could hear [them]

chanting and drumming.” Id. Mballa Bouba would invite other people to come pray at

her home; when asked if she invited close friends, she testified that “since it was the

prayer that was unifying us, we were close as children of God.” A.R. 119.

      In 2013, Mballa Bouba had three encounters with the Séléka, the last of which

caused her and her family to flee CAR and seek refugee protection in Cameroon.

      First, in March 2013, the Séléka went after the men in her neighborhood. A.R. 57,

355–56. She heard people shouting and watched people run for their lives. A.R. 355.

Her husband fled to his mother’s house, but returned a day later. A.R. 57, 355–56.

      Second, in November 2013, two armed Muslim Séléka soldiers wearing green

uniforms came to her house and threatened her. A.R. 57, 356. Contrary to the majority’s

contention, ante 7, Mballa Bouba identified them as Muslim and Séléka because they had

a mark on their faces worn by Muslims and because no one else was harassing Christians

other than the Séléka. A.R. 57, 108–15, 356. The men pushed their way through the

front gate of Mballa Bouba’s home, told her they knew she was praying, and told her to

stop. A.R. 57, 108–15, 356. If she didn’t stop praying, they warned, they would come

                                           13
back. A.R. 108–15. Mballa Bouba understood the order as a death threat because the

men were armed and had a reputation for murdering Christians. A.R. 57, 108–15, 356.

In response to the threat, Mballa Bouba and her husband changed their behavior to avoid

future harassment: they “prayed together quietly indoors” and “tried to live carefully.”

A.R. 356.

       Third, about a week later, Mballa Bouba’s neighborhood was caught up in a battle

between the Séléka and French Special Forces. A.R. 57, 116–17, 356. When the French

forces pushed the Séléka out, Mballa Bouba and her family fled. A.R. 57, 356–57. They

arrived in Cameroon on November 14, 2013, and promptly registered as refugees with

United Nations High Commissioner for Refugees. A.R. 57, 356–57, 389–94.

       As of Mballa Bouba’s asylum hearing in June 2016, her husband and five of her

children are still refugees in Cameroon; they live in a tent and communicate with Mballa

Bouba by telephone only. A.R. 98–99. They do not have the right to remain indefinitely

or gain legal status in Cameroon and are afraid of being killed by the Séléka if they return

to CAR.     A.R. 119–20, 349, 357.      Mballa Bouba also regularly communicates by

telephone with her daughter from her prior relationship, who remained in CAR. A.R. 98.

                                            C.

       On February 7, 2014, Mballa Bouba entered the United States on a six-month

visitor visa to attend the funeral of her father, Wesner Joseph. A.R. 357. Six months

later, after preparing herself “spiritually and emotionally,” Mballa Bouba filed for

asylum. A.R. 343–53, 357, 589. Prior to her hearing before the IJ, Mballa Bouba

(through counsel) submitted extensive documentary evidence about country conditions in

                                            14
CAR from 2012 to the first half of 2016, as well as a personal declaration and identifying

documents.

       At the hearing, Mballa Bouba supplemented these materials with sworn testimony.

During the cross-examination, the Government attorney twice asked Mballa Bouba if her

husband had provided a letter in support of her application; Mballa Bouba responded,

“No.” A.R. 101, 115. Neither the Government nor the IJ followed up to ask why she had

not provided a letter or whether she had tried to obtain one. A.R. 101, 115.

       Despite her testimony and the evidentiary record, the IJ issued a written decision

denying Mballa Bouba asylum and withholding of removal. In a brief, single-member,

unpublished opinion that incorporated by reference the reasoning of the IJ, the BIA

dismissed her appeal.



                                             II.

       Although we give BIA decisions substantial deference, our role is not to rubber-

stamp every agency determination. We must reverse a BIA decision if it is “manifestly

contrary to the law and an abuse of discretion.” Zavaleta-Policiano v. Sessions, 873 F.3d
241, 246 (4th Cir. 2017) (quoting Tassi v. Holder, 660 F.3d 710, 719 (4th Cir. 2011));

accord 8 U.S.C. § 1252(b)(4)(D). “The BIA abuses its discretion when it does not ‘offer

a reasoned explanation for its decision, or if it distorts or disregards important aspects of

the applicant’s claim.’”    Id. (quoting Tassi, 660 F.3d at 719) (alterations omitted).

Ultimately, “it is ‘our responsibility to ensure that unrebutted, legally significant evidence



                                             15
is not arbitrarily ignored by the factfinder.” Cordova v. Holder, 759 F.3d 332, 340 (4th

Cir. 2014) (quoting Tassi, 660 F.3d at 719).

       The BIA and IJ abused their discretion in three respects. First, they concluded that

Mballa Bouba should have provided a corroborating affidavit from her husband—even

though both found her credible and even though her husband was living in a refugee

camp in Cameroon. Second, they determined that Mballa Bouba had not suffered past

persecution—even though key uncontested facts in the record show how Mballa Bouba

changed her religious practice based on the Séléka’s threat of violence. And third, they

determined that Mballa Bouba did not have an objectively reasonable fear of future

persecution because CAR is majority-Christian and she could relocate—even though the

country has been divided by brutal sectarian conflict, leading to the collapse of state

authority, persistent flare-ups between sectarian militias, and reprisal attacks that

victimize civilians. I address each error in turn.

                                               A.

       I turn first to the issue of corroboration. Although the applicant bears the burden

of establishing eligibility for asylum, 8 U.S.C. § 1158(b)(1)(B)(i), an “individual can,

without corroboration, satisfy this standard simply by presenting credible testimony about

specific facts that would cause a similarly situated person to likewise fear persecution,”

Jian Tao Lin v. Holder, 611 F.3d 228, 236 (4th Cir. 2010) (citing 8 C.F.R. § 208.13(a));

accord 8 U.S.C. § 1158(b)(1)(B)(ii). The IJ found Mballa Bouba to be credible, crediting

her testimony as “plausible, internally consistent, and consistent with the documentary

evidence in the record.” A.R. 59. The BIA agreed. A.R. 4. Therefore, Mballa Bouba’s

                                               16
testimony alone, assuming it addressed each element of her asylum claim, is legally

sufficient to carry her burden.

       Despite finding her credible, both the IJ and the BIA deemed corroborating

evidence necessary for Mballa Bouba to “meet her burden of proof to establish eligibility

for asylum,” and both faulted her for “fail[ing] to submit evidence from her husband who

was privy to the events in question.” A.R. 4. The IJ and BIA can require corroborating

evidence even from credible applicants—but only “when it is reasonable to expect such

proof and there is no reasonable explanation for its absence.” Marynenka v. Holder, 592
F.3d 594, 601 (4th Cir. 2010) (quoting Lin-Jian v. Gonzales, 489 F.3d 182, 191–92 (4th

Cir. 2007)).

       Neither the IJ nor the BIA “offer[ed] a reasoned explanation” for requiring a letter

from Mballa Bouba’s husband to corroborate her credible testimony. Zavaleta-Policiano,
873 F.3d at 246 (quoting Tassi, 660 F.3d at 719). Indeed, the Government’s and the

majority’s insistence on a letter from her husband is at odds with our established

precedent, which has repeatedly questioned the value of family member affidavits. In

Singh v. Holder, for example, we found that the IJ was justifiably skeptical of family

member affidavits because they “lack the hallmarks of independent evidence.” 699 F.3d
321, 331 (4th Cir. 2012). In Djadjou v. Holder, we affirmed the agency’s refusal to

credit family member affidavits and letters because they “are not objective evidence.”

662 F.3d 265, 276 (4th Cir. 2011).        And in Gandziami-Mickhou v. Gonzales, we

dismissed affidavits from friends and family as not constituting “independent evidence.”

445 F.3d 351, 359 (4th Cir. 2006).       Neither the Government nor the majority has

                                            17
presented any reason to think that the IJ or BIA would have credited an affidavit from

Mballa Bouba’s husband had she provided one.

          Moreover, a reasonable factfinder would be compelled to conclude that an

affidavit from Mballa Bouba’s husband is unavailable. 8 U.S.C. § 1252(b)(4) (stating

that the courts of appeals can overturn determinations as to the availability of

corroborating evidence if a reasonable factfinder would be compelled to conclude it is

unavailable). In Lin-Jian, for example, we reversed a denial of asylum claim in part

because the IJ’s “conclusory” decision failed to explain “why it was reasonable to expect

[] corroboration.” 489 F.3d at 192. Here, neither the IJ nor the BIA explained why it is

reasonable to expect Mballa Bouba’s husband to prepare a written, sworn statement from

a tent in a refugee camp in a foreign country. The Government argues that because

Mballa Bouba spoke with her husband by phone, he was “accessible,” and because she

managed to apply for a U.S. visa while living in Cameroon, she must have known

whether mail service was available, Resp. Br. 20 & n.4—arguments the majority adopts

wholesale. Ante 7. But these were not the justifications offered by the BIA and IJ.

Instead, in patent disregard of the record, they simply concluded that her spouse should

have provided a letter because he witnessed the events. See Zavaleta-Policiano, 873 F.3d

at 246.

          Finally, the “requirement that the applicant provide a reasonable explanation for

the lack of corroborating evidence presumes that the IJ offers a petitioner an opportunity

to explain the absence.” Lin-Jian, 489 F.3d at 192 (internal quotation marks omitted).

The IJ is required to “interrogate, examine, and cross-examine” the applicant. 8 U.S.C.

                                             18
§ 1229a(b)(1). But the IJ did not give Mballa Bouba an opportunity to explain why she

had not provided an affidavit from her husband; indeed, neither the Government’s

attorney nor the IJ asked Mballa Bouba to explain its absence. A.R. 101, 115. More

egregiously, the IJ gave Mballa Bouba no indication that the lack of a letter—or more

accurately, the lack of an explanation for a letter—would be fatal to her claim. A.R. 101,

115.

       Because the BIA and IJ failed to offer “reasoned explanations” for their

determinations about the reasonableness and availability of corroborating evidence and

because they “disregard[ed]” that fact that her husband was living in a refugee tent, they

abused their discretion in requiring an affidavit from Mballa Bouba’s husband despite

finding her credible. Zavaleta-Policiano, 873 F.3d at 246 (quoting Tassi, 660 F.3d at

719). In affirming these conclusions, the majority errs.

                                            B.

       I turn next to the merits of Mballa Bouba’s asylum claim. To make out a claim for

asylum, Mballa Bouba must show that she “ha[d] suffered past persecution or ha[d] a

well-founded fear of persecution” on account of a “protected ground” * by an organization

that the government of CAR is “unable or unwilling to control.” Zavaleta-Policiano, 873
F.3d at 246 (internal quotation marks and citation omitted); accord 8 C.F.R. § 208.13(b).


       *
        The INA recognizes only five protected grounds: “race, religion, nationality,
membership in a particular social group, or political opinion.”           8 U.S.C.
§ 1101(a)(42)(A). Mballa Bouba’s strongest claim for asylum rests on the protected
ground of religion due to her Apostolic Christian faith.


                                            19
The BIA and IJ abused their discretion in determining that Mballa Bouba had not

demonstrated past persecution or a well-founded fear of persecution.

      There is no set definition of persecution; the term is undefined by both Congress

and the BIA. Under our precedent, persecution “involves the infliction or threat of death,

torture, or injury to one’s person or freedom, on account of one of the enumerated

grounds in the refugee definition.” Baharon v. Holder, 588 F.3d 228, 232 (4th Cir. 2009)

(quoting Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)). We have “expressly held

that ‘the threat of death qualifies as persecution.’” Hernandez-Avalos v. Lynch, 784 F.3d
944, 949 (4th Cir. 2015) (quoting Crespin-Valladares v. Holder, 632 F.3d 117, 126 (4th

Cir. 2011)); accord Li, 405 F.3d at 177. In determining whether an applicant has made

out a claim of persecution, the IJ and BIA must weigh all of the evidence; they cannot

base a decision on “only isolated snippets of the record.” Baharon, 588 F.3d at 233.

                                            1.

      An applicant can make out part of her asylum claim by showing past persecution

due to a protected ground; this creates a rebuttable presumption of a well-founded fear of

future persecution. Zavaleta-Policiano, 873 F.3d at 247 (citing Naizgi v. Gonzales, 455
F.3d 484, 486 (4th Cir. 2006)); accord 8 C.F.R. § 208.13(b)(1). Both the IJ and BIA

found that the Séléka soldiers’ threat of death or violence against Mballa Bouba and her

family “did not rise to the level of persecution.” A.R. 4. But this determination cannot

survive appellate review because the IJ and BIA arbitrarily ignored “unrebutted, legally

significant evidence.” Cordova, 759 F.3d at 340.



                                           20
      First, Mballa Bouba testified (credibly) that a key component of her religious

beliefs is frequent and boisterous payer, sometimes lasting all day or all night and

sometimes so loud that “any passer-by could hear [her and her family] chanting and

drumming.” A.R. 355. Second, when the two armed Séléka soldiers came to her house,

they already knew about her personal religious activities. A.R. 110–11, 356. Third, the

two men were armed and pushed their way into her compound. A.R. 110, 356. Fourth,

while holding weapons, they said that unless she stopped praying, they would be back.

A.R. 111. Fifth, because of their reputation and weapons, Mballa Bouba knew that they

were threatening to kill her unless she stopped praying. A.R. 112, 356. And sixth,

Mballa Bouba changed her religious practices after they came, testifying that she prayed

with her husband “quietly indoors” and “tried to live carefully.” A.R. 356.

      As stated above, our precedent clearly recognizes that “the threat of death qualifies

as persecution.” Hernandez-Avalos, 784 F.3d at 949 (quoting Crespin-Valladares, 632
F.3d at 126); accord Li, 405 F.3d at 177. The Government argues that Mballa Bouba has

not provided any evidence of an “actual threat of death, only Petitioner’s assumption that

that is what the men were implying when they told her to stop praying,” Resp. Br. 23—an

argument the majority again adopts wholesale. Ante 7–8. But we have never required a

threat of death or violence to be verbalized or explicit; indeed, we have noted that it is

“unrealistic” to expect a gang to “neatly explain in a note all the legally significant

reasons it is targeting someone.” Zavaleta-Policiano, 873 F.3d at 248. Although the

soldiers here did not “neatly” explain that they were going to harm Mballa Bouba due to

her religious beliefs, there is a clear nexus between the Séléka, the threat, and her

                                           21
religion: armed men pushed their way into Mballa Bouba’s compound, she (credibly)

identified the two armed men as Muslim Séléka members, the armed soldiers knew that

she prayed, they told her to stop praying and that they would return if she persisted, and

she understood them to communicate a nonverbal death threat. That the men did not

formally introduce themselves or verbally articulate “the legally significant reasons” they

were targeting her with violence is not fatal to her claim. Id.

       In addition, several of our sister circuits have held that “having to practice religion

underground to avoid punishment is itself a form of persecution.” Kazemzadeh v. U.S.

Atty. Gen., 577 F.3d 1341, 1354 (11th Cir. 2009) (remanding asylum claim because BIA

and IJ did not consider applicant’s testimony that he would have to practice Christianity

underground); accord id. at (Marcus, J., specially concurring) (“[T]he requirement that an

asylum petitioner abandon his faith, or practice only in the dead of night, amounts to

religious persecution.”); Woldemichael v. Ashcroft, 448 F.3d 1000, 1003 (8th Cir. 2006)

(“Absent physical harm, subjecting members of an unpopular faith to hostility,

harassment, discrimination, and even economic deprivation is not persecution unless

those persons are prevented from practicing their religion or deprived of their freedom.”

(emphasis added)); Iao v. Gonzales, 400 F.3d 530, 532 (7th Cir. 2005) (“[T]he fact that a

person might avoid persecution through concealment of the activity that places her at risk

of being persecuted is in no wise inconsistent with her having a well-founded fear of

persecution. . . . On the contrary, it is the existence of such a fear that motivates the

concealment.”); Zhang v. Ashcroft, 388 F.3d 713, 719 (9th Cir. 2004) (“[T]o require

Zhang to practice his beliefs in secret is contrary to our basic principles of religious

                                             22
freedom and the protection of religious refugees.”). Indeed, the Government conceded at

oral argument that a person does not have to change her religious practice to become safe.

Oral Arg. Tr. 20:39–21:05. These persuasive authorities reinforce Mballa Bouba’s claim

of persecution: after the two men told her to stop praying, she and her husband “prayed

together quietly indoors” and “tried to live carefully.” A.R. 356. The Séléka’s threat of

violence, therefore, constituted an imposition on her “freedom to practice religion openly

and notoriously.” Kazemzadeh, 577 F.3d at 1359 (Marcus, J., concurring).

       Because the IJ and BIA “disregard[ed]” these key facts about Mballa Bouba’s

interaction with the Séléka, they abused their determination in finding that Mballa Bouba

had not suffered past persecution.     See Zavaleta-Policiano, 873 F.3d at 246.        By

affirming, the majority again errs.

                                            2.

       To demonstrate a well-founded fear of future persecution, an asylum applicant

must demonstrate a fear that is both subjectively sincere and objectively reasonable.

Marynenka, 592 F.3d at 600 (citing Chen v. INS, 195 F.3d 198, 201 (4th Cir. 1999)).

“An applicant does not have a well-founded fear of persecution if the applicant could

avoid persecution by relocating to another part of the applicant’s country of

nationality[.]” 8 C.F.R. § 208.13(b)(2)(ii). To determine whether relocation is feasible,

the IJ and BIA should consider several factors, including “whether the applicant would

face other serious harm in the place of suggested relocation; any ongoing civil strife

within the country; administrative, economic, or judicial infrastructure; geographical



                                           23
limitations; and social and cultural constraints, such as age, gender, health, and social and

familial ties.” 8 C.F.R. § 208.13(b)(3).

       Although the IJ and BIA agreed that Mballa Bouba had “a genuine subjective fear

of persecution should she return to” CAR, both found that she had not established that her

fear was “objectively reasonable.” A.R. 64; accord id. 4. In particular, both emphasized

that Mballa Bouba had “failed to show she could not reasonably relocate to avoid future

harm inasmuch as the Central African Republic is approximately 80% Christian.” A.R.

4; accord id. 64–65. In reaching these conclusions, however, the IJ and BIA applied the

wrong legal standard and disregarded key facts.

       To begin with, the IJ applied the wrong standards. The IJ claimed to analyze

whether Mballa Bouba had demonstrated a “reasonable possibility” of future persecution.

A.R. 63 (summarizing standard of review). This is an accurate statement of the law: An

applicant “need not prove that it is more likely than not that he or she will be persecuted

in his or her home country,” INS. v. Cardoza-Fonseca, 480 U.S. 421, 449 (1987); instead,

he “need only show that his removal would create a ‘reasonable possibility’—as low as a

ten percent chance—of persecution,” Crespin-Valladares, 632 F.3d at 126 (citing

Cardoza-Fonseca, 480 U.S. at 440). But when purporting to apply this standard only a

page later, the IJ found that Mballa Bouba had “not established by a clear probability that

her fear of future persecution . . . is objectively reasonable.” A.R. 64 (emphasis added).

Requiring a “clear probability” in practice suggests that the IJ’s prior recitation of the

“reasonable possibility” standard was mere lip service. In addition, the IJ found that

Mballa Bouba had “failed to demonstrate how she would specifically be targeted by the

                                             24
Séléka while living within a Christian majority.” A.R. 65. But this is not the test. An

applicant need not prove a reasonable possibility of individualized persecution if she can

establish “that there is a pattern or practice in his or her country of nationality . . . of

persecution of a group of persons similarly situated to the applicant” on account of the

protected ground. 8 C.F.R. § 208.13(b)(2)(iii).

       In addition, a careful examination of the full record shows that Mballa Bouba

would face at least a ten percent possibility of persecution on account of her religion

because there is a “pattern or practice” of sectarian violence that particularly threatens

civilians. See 8 C.F.R. § 208.13(b)(2)(iii). In concluding otherwise, the IJ and BIA

“disregard[ed]” several key facts about Mballa Bouba’s situation.            See Zavaleta-

Policiano, 873 F.3d at 246. The BIA and IJ also failed to consider whether Mballa

Bouba “would face other serious harm in the place of suggested relocation,” the existence

of “ongoing civil strife within the country,” and the country’s weak “administrative,

economic, [and] judicial infrastructure.” 8 C.F.R. § 208.13(b)(3).

       First, that CAR is a majority-Christian country is not categorical protection against

anti-Christian persecution. Indeed, the IJ, BIA, and majority seem to forget that the

(Christian) CAR President was only recently overthrown by the primarily Muslim Séléka

minority, which proceeded to engage in a campaign of terror across the country that

largely targeted Christian communities and ignited previously nonexistent sectarian strife.

A.R. 500, 526, 538–43.

       Second, even though the CAR civil war reached a de jure conclusion, Mballa

Bouba still faces a “reasonable possibility” of future persecution due to persistent

                                            25
sectarian strife.   Crespin-Valladares, 632 F.3d at 126.     The record is replete with

evidence showing a pattern of retaliatory sectarian violence that falls heavily on CAR

civilians. For example, violence broke out in Bangui in September and October 2015

after a young Muslim motorcycle taxi driver was murdered and mutilated. A.R. 271–73.

In retaliation, Muslim militants attacked a Christian neighborhood; militants from both

sides then “roamed the streets . . . setting homes ablaze and looting the offices of aid

organizations.” A.R. 271–72. From December 2013 to mid-August 2015, the United

Nations “documented 3,232 civilian killings throughout the country, including 22 aid

workers,” as well as “79 civilians killed in Bangui between September 26 and October

16, [2015].” A.R. 143; see also A.R. 244–45 (discussing reprisal attacks after the murder

of two young Muslims); A.R. 151, 285–86 (describing how the anti-Balaka beheaded a

19-year-old Muslim youth, which triggered “reprisal attacks by young Muslims and ex-

Seleka rebels inside the Christian neighborhood of Bambari”); A.R. 262 (describing how

the Séléka killed eight civilians in a camp for internally displaced people). As the State

Department observed, the reprisal killings “included summary executions and deliberate

and indiscriminate attacks on the civilian population.” A.R. 143.

       Third, that the Séléka and Anti-Balaka each occupy half of the country by no

means ensures that Mballa Bouba could safely relocate to the Christian half. Nor does

the return of some people to their homes indicate that persecution is unlikely. Instead,

that two violent militias occupy halves of a country signals the ineffectiveness of state

authority and the inability of the state to prevent future violence if and when the

boundaries shift. For example, when the town of Bria fell under control of the Séléka,

                                           26
they “refused to allow the presence of any government representatives or the holding of

local elections in areas under their control.” A.R. 151. A joint operation by international

forces in February 2015 to drive the rebels out of Bria “exposed nearby villages to

reprisal attacks” by the Séléka. Id. The U.S. State Department further detailed the

collapse of CAR’s administrative and judicial infrastructure, noting that the court system

“barely operate[s]” after being plundered by the Séléka and that the police and

gendarmerie have “limited or no presence in many areas of the country.” A.R. 143–71.

       Finally, the IJ, BIA, and majority ignore that Mballa Bouba would be a particular

target because of her and her husband’s work as missionaries and because her religious

beliefs involve frequent and boisterous prayer. The record shows that religious leaders

are particular targets. For example, in October 2015, the President of CAR’s Evangelical

Alliance, Rev. Nicolas Gierekoyame-Gbangou, narrowly escaped an assassination

attempt, apparently in retaliation for the death of the Muslim taxi driver in Bangui. A.R.

268. There is more than a “reasonable possibility” that Mballa Bouba would likewise

face further violence and persecution unless she changed her spiritual calling and

sincerely held religious practices. See Crespin-Valladares, 632 F.3d at 126.

       In sum, the IJ and BIA abused their discretion in concluding that CAR’s Christian

majority and current geo-sectarian division mean that Mballa Bouba lacked a well-

founded fear of future persecution as an Apostolic Christian in CAR. As the majority

fails to recognize, “any reasonable adjudicator would be compelled to conclude to the

contrary.” Zavaleta-Policiano, 873 F.3d at 246 (internal quotation marks omitted).



                                            27
                                            III.

       The IJ and BIA abused their discretion in denying Mballa Bouba’s asylum claim:

they “disregard[ed] important aspects” of Mballa Bouba’s claim and failed to “offer a

reasoned explanation” for their decisions. Zavaleta-Policiano, 873 F.3d at 246 (quoting

Tassi, 660 F.3d at 719). Because the majority affirms these errors, I respectfully dissent.




                                            28